Title: Thomas Jefferson to Patrick Gibson, 21 April 1818
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        
                            Dear Sir
                            Poplar Forest
Apr. 21. 18.
                        
                        I have recieved here your favor of the 13th. I had seen on my way here Colo Nicholas who told me he had advised the suspension of my note until his return which was to be the last of that week, and of course I presume he is now in Richmond. I write by the mail to Charlottesville to desire my grandson to send you a proper order for the reciept of the money, the propriety of it’s going from him having never struck me till I recieved your letter. I fear the draughts, mentioned to you in my last, in favor of Garrett Leitch, Southall, & Branham & Jones will have showered on you before the delay of my grandson’s order will be over.
                        
                        Mr Yancey made a sale the other day of 7716.℔ of my tobo @ 11.50 amounting to 887.34 D altho’ it was a cash sale mr Robertson the purchaser asked a few days delay of making you the remittance. I should, about a month hence have had to draw on you in his favor for about half that sum: and in confidence of my note being discounted perhaps it may be as well to leave it in his hands, he remitting you the other half. this I will settle with him before my return, which will be the 1st of May. we have still about 2000.℔. of stemmed to sell, the proceeds of which will be remitted you. Accept the assurance of my friendship and respect.
                        
                            Th: Jefferson
                        
                    
                    
                        P.S. I must ask the favor of a line of information when the discount of my note is effected, that I may send duplicates of my European letters thro’ some other channel. the letter to mr Vaughan covered the originals.
                    
                